          Case 1:19-cr-00351-VM Document 123
                                         122 Filed 03/10/21
                                                   03/02/21 Page 1 of 2




                                                                                              3/10/2021




March 2, 2021

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States of America v. Joe Medina Serrano
       19 Cr. 351 (VM)

Honorable Judge Marrero:

        I write to request that Your Honor modify the conditions of Mr. Serrano’s Supervised
Release, removing the condition that requires Mr. Serrano to spend 6 months in a community
reentry center. Mr. Serrano currently resides in Houston, Texas but has a job offer in Phoenix,
Arizona. In order to accept the job, Mr. Serrano will need to transfer his jurisdiction of
supervision from Texas to Arizona. However, the Probation Department in Arizona will not
accept Mr. Serrano as a supervisee because of the home confinement condition. Because of
COVID, there is no available placement for Mr. Serrano at a halfway house in Arizona. In
consultation with the Probation Department, I am informed that the only way that Mr. Serrano
can move to Arizona and accept the job offer is for the home confinement condition to be
removed. The Probation Department takes no position whether or not the Court should remove
the condition. Similarly, the government takes no position.

                                             Background

        In January of last year, pursuant to a plea agreement, Mr. Serrano pleaded guilty as a
minor participant in a drug conspiracy. On October 16, 2020, the Court sentenced Mr. Serrano to
time served, followed by a four-year term of supervision. As a special condition of Supervised
Release, the Court ordered Mr. Serrano to “spend six (6) months in a community reentry center,
either consecutive days, evenings, or weekends during the course of your four (4) years'
supervised release according to a schedule to be arranged with the Probation Department.” See
Judgment, ECF Doc. No. 109. As explicitly stated in the Judgment, the schedule was intended to
“enable [Mr. Serrano] to continue to work, attend to [his] medical care, and participate in
community activities as approved by the Probation Department.” Id.

        Since his release, Mr. Serrano has abided by all of the conditions if his release. He also has
consistently worked. Most recently, he has been employed as a maintenance worker at an
apartment complex in Houston, Texas.
          Case 1:19-cr-00351-VM Document 123
                                         122 Filed 03/10/21
                                                   03/02/21 Page 2 of 2



The Honorable Victor Marrero                                                         Page 2
March 2, 2021

               Re:      United States v. Joe Medina Serrano, 19 CR 351 (VM)

         Recently, Mr. Serrano was offered a better job opportunity in Phoenix, Arizona with
Arizona Corrugated, a company at which two of Mr. Serrano’s sons work. The new job pays more
than his current employment, has more stability, and will allow Mr. Serrano to work with his
sons. Phoenix is also the city where most of Mr. Serrano’s closest family live. Indeed, Mr. Serrano’s
sister, with whom he currently resides, is relocating to Phoenix as well. If permitted to move to
Arizona and take the job, Mr. Serrano will reside with his son Isaac.

         Before seeking the transfer to Arizona and at the start of his term of supervised release,
Mr. Serrano asked to be placed in a community reentry center in Houston, but because of COVID
his placement was derailed. As of now, there is no timeline when he could be placed in a Texas
facility. Similarly, he cannot currently be placed in a community reentry center in Phoenix
because of COVID. As a result, Arizona will not take Mr. Serrano as a supervisee if the home
confinement remains a conditions of his supervised release.

                                             Argument

        Section 3583(e)(2) of Title 18 provides that a court may, after considering the factors set
forth in 18 U.S.C. 3553, modify or reduce the conditions of supervised release at any time prior to
the expiration of the term. The requested modification-–again, the only way Mr. Serrano’s
supervision can be transferred to Arizona—serves the 3553(a) factors. If the modification is
granted, Mr. Serrano will relocate to Arizona where he will be physically close to his supportive
family and can pursue employment advancement. If the requested modification is not granted,
Mr. Serrano will have to remain in Texas in a less favorable job and without his family. But
because of the pandemic, even in Texas, he will not be placed in a halfway house. Accordingly, in
these extraordinary circumstances and in light of Mr. Medina Serrano’s perfect record while in the
community, we respectfully submit that the Court should terminate the community confinement
condition of Mr. Medina Serrano’s supervised release.


Respectfully submitted,

/s/ Julia Gatto
Julia Gatto
Assistant Federal Defender
O: 212-417-8750                     The request to modify the terms of Mr. Serrano's
M: 347-528-6714                     supervision is denied. The Court clarifies that the
                                    required 6-month attendance at a community reentry center
                                    can be satisfied at a later time during Mr. Serrano's 4
cc:    AUSA Daniel Nessim (via ECF) years of supervised release, when COVID conditions allow.
       USPO Cynthia Moreno (via email)

                                         3/10/2021
